Citation Nr: 0400139	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-05 256A	)	DATE
	)
	)


THE ISSUE

Whether a May 6, 2003 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for an 
orthopedic disability of multiple joints to include the right 
shoulder, right knee, back, and neck, should be reversed on 
the grounds of clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from February 1974 
to March 1975.  

In November 2003, the veteran filed a motion wherein he 
maintained that the Board's May 6, 2003, decision, which 
denied service connection for an orthopedic disability of 
multiple joints to include the right shoulder, right knee, 
back, and neck, should be revised or reversed on ground of 
CUE.  See, 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2003).  This decision constitutes the Board's 
determination on that motion.  


FINDINGS OF FACT

1.  By a decision entered on May 6, 2003, the Board denied, 
in pertinent part, service connection for an orthopedic 
disability of multiple joints to include the right shoulder, 
right knee, back, and neck.  

2.  The correct facts, as they were known at the time of the 
May 6, 2003 decision, were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.  

3.  The Board's May 6, 2003 decision denying service 
connection for an orthopedic disability of multiple joints to 
include the right shoulder, right knee, back, and neck does 
not contain an error which, had it not been made, would have 
manifestly changed the outcome of the claims.  


CONCLUSION OF LAW

The criteria for the revision of the Board's May 6, 2003 
decision, which denied service connection for an orthopedic 
disability of multiple joints to include the right shoulder, 
right knee, back, and neck, on the grounds of CUE have not 
been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the Board's May 6, 2003 decision, the veteran 
contended that he incurred an orthopedic disability of 
multiple joints, to include his right shoulder, right knee, 
back, and neck, during his active military duty.  Private 
medical records dated in December 1972, prior to the 
veteran's entry into active military duty, reflect inpatient 
treatment for cervical muscular sprain, spasm of the right 
rhomboid, and generalized musculoskeletal pain.  

According to the service medical records, between March and 
April 1974, the veteran complained of mild pain in his right 
knee.  The examiner assessed Osgood Schlatters disease.  A 
May 1974 evaluation demonstrated tenderness at the veteran's 
left lumbar region.  X-rays taken of the veteran's 
lumbosacral spine were negative.  The separation examination, 
which was conducted in February 1975, was negative for 
complaints of, treatment for, or findings of pathology of 
multiple joints to include the veteran's right shoulder, 
right knee, back, and neck.  

Evaluation of the veteran's musculoskeletal system at a VA 
examination conducted in April 1975 demonstrated no 
limitation of, or painful, motion of the joints of the 
cervical and dorsolumbar spine; no evidence of any 
paraspinous muscle spasm; and no limitation of motion of the 
joints of the upper or lower extremities.  The examiner 
concluded that no shoulder or knee pathology was found on 
examination.  The examiner did not diagnose a disability of 
the veteran's back or cervical spine.  

In April 1976, the veteran sought private medical care for 
multiple complaints, including pain in his back and neck.  In 
January 1977, he returned to his private physician for 
treatment for complaints of pain in his back, legs, and 
shoulders.  In March 1977, the veteran described right knee 
pain.  

According to a report of a private examination conducted in 
April 1977, the veteran's right knee was normal with no 
limitation of movement.  An evaluation of his joints, feet, 
ankles, hands, wrist, elbows, and shoulders was normal except 
for mild crepitance and pain with rotation of "the 
shoulder."  With regard to the veteran's "shoulder," the 
examiner provided an impression of "probable bursitis of the 
left shoulder."  

Private X-rays taken of the veteran's right knee in October 
1977 showed that this joint was within normal limits.  
Additional private medical records dated in May 1979 included 
diagnoses of arthralgia (etiology unknown) as well as diffuse 
arthritis (etiology unknown).  

Following a private examination of the veteran's knees in May 
1979 which demonstrated prominent fat pad, marked patella 
alta with high-riding patella, 45 degrees of hamstring 
tightness, no instability, and no synovitis, the physician 
provided impressions of bilateral patella alta and bilateral 
hamstring knees.  In August 1979, the veteran reported that, 
over the past weekend, he had tried to run on a dirt road and 
that "his leg seemed to give out quickly on him."  An 
examination of the veteran's knees demonstrated mild effusion 
or synovitis bilaterally.  The doctor expressed his opinion 
that "[t]he joint symptoms he [the veteran] is having may 
very well be related to his gouty arthritis."  

Subsequent private medical reports reflect treatment for mild 
bursitis of the right shoulder in May 1987, lumbosacral 
strain in November and December 1991, muscle spasm in the 
back and neck in July and December 1992.  The December 1991 
record indicated that the veteran had recently undergone 
magnetic resonance imaging which had shown a herniated 
nucleus pulposus on the right side.  The report of this study 
showed a congenitally small spinal canal in combination with 
some bulging disc causing mild spinal stenosis and with a 
herniated disc on the right side at the L3-L4 level.  

During a VA inpatient psychiatric hospitalization in April 
1993, a bone scan showed activity in the veteran's knees 
which the treating physician concluded "is certainly due to 
degenerative disease."  Magnetic resonance imaging completed 
on the veteran's lumbar spine during that time showed mild to 
moderate spinal canal stenosis at the L2-L3, L3-L4, and L4-L5 
levels as well as lumbosacral spondylosis.  

A discharge summary report from a June 1993 VA 
hospitalization for psychiatric treatment indicated that the 
veteran's medical diagnoses also included degenerative 
arthritis of both knees and chronic lumbosacral strain.  
Private magnetic resonance imaging completed on the veteran's 
right knee in August 1993 provided impressions of a tear of 
the posterior horn and mid-part of the medial meniscus, small 
joint effusion, and mild degenerative joint disease of the 
patellofemoral joint.  

In May 1994, the veteran was accorded a VA joints 
examination, which resulted in a diagnosis of degenerative 
changes of both knees as well as post-operative arthroscopy 
of the right knee times two.  The report of the X-rays taken 
of the veteran's right knee showed no fractures or 
dislocations.  

According to subsequent private medical reports, due to 
internal derangement of the right knee, the veteran underwent 
a partial medial meniscectomy in August 1994.  His 
post-operative diagnoses included a posterior horn tear of 
the medial meniscus as well as Grade I chondromalacia 
patella.  

Magnetic resonance imaging completed on the veteran's 
lumbosacral spine in November 1997 provided an impression of 
facet and ligamentous hypertrophy at L4-L5 resulting in mild 
spinal stenosis.  This same test was later completed on the 
veteran's cervical spine in August 1998 and showed cervical 
spondylosis at C6-C7 with posterior osteophytes impinging on 
the canal and possibly on the exiting nerve root leftward at 
that level.  Magnetic resonance imaging completed on the 
veteran's lumbar spine in October 1998 reflected probable 
recurrent herniated nucleus pulposus at L3-L4 on the right 
side as well as facet arthropathy at L4-L5 on the left.  

A subsequent private medical report dated in March 1999 
indicated an assessment of a history of herniated nucleus 
pulposus at L4-L5 and C6-C7.  According to a record of a 
private examination completed in December 2000, the veteran 
"had polyarthralgias since childhood."  At the time of this 
evaluation, the veteran reported that this condition "is in 
all of his joints."  Following a physical examination, the 
physician concluded that the veteran had "polyarthralgias 
and multiple surgeries on many joints which I [the doctor] 
feel tends to support a diagnosis of generalized 
osteoarthritis."  

Magnetic resonance imaging completed on the veteran's lumbar 
spine in April 2000 reflected degenerative disease with a 
small disc protrusion at L3-L4 on the right (which was 
smaller than that protrusion found on the October 1998 
study), as well as facet arthropathy at L4-L5 (with mild 
spinal stenosis at this level not excluded).  This test was 
later repeated on the veteran's lumbar spine in November 2000 
and reflected post-operative changes at L3-L4 without 
evidence of recurrent disc herniation; degenerative disc 
changes at L3-L4, L4-L5, and L5-S1; and degenerative facet 
changes at L3-L4, L4-L5, and L5-S1 without evidence of 
stenosis.  Magnetic resonance imaging completed on the 
veteran's cervical spine at that same time showed osteophytic 
ridge at C6-C7 combined with a small disc protrusion 
flattening the dural sac anteriorly and mildly encroaching on 
the forina bilaterally as well as small osteophytic ridges at 
C4-C5 and C5-C6 with mild flattening of the dural sac 
anteriorly.  

In a January 2001 report, a VA physician noted that the 
veteran "has had multiple medical problems since his 
separation from the service in 1975."  In pertinent part, 
this doctor cited the veteran's diffuse pain in his 
shoulders, knees, and spine; degenerative disease involving 
most of his lumbar and cervical spine.  The physician 
explained that "[m]ost of these areas were recently 
re-evaluated with MRIs, which show primarily generative bone 
and joint disease."  

In a March 2001 report, a private physician discussed the 
veteran's joint problems.  Additionally, this doctor 
expressed his opinion that such pathology involving the 
veteran's shoulders, knees, neck, and back is "service 
related since there was a prior history of such problems 
while he was in the service and they only deteriorated over 
time as it is expected."  

An October 2001 bone scan report included the physician's 
conclusion that the activity in the veteran's right shoulder 
may reflect osteoarthritis.  The doctor recommended 
radiographic correlation.  

VA X-rays taken of the veteran's right knee in October 2001 
showed narrowing of the knee joint predominantly at the 
medial aspects, prominent marginal osteophytes projecting at 
the medial aspect, moderate arthritic changes, no acute 
fractures, and a small lacency in the right distal femoral 
metaphysic near its junction with the diaphysis on the 
frontal projection.  

VA X-rays taken of the veteran's right shoulder in November 
2001 reflected mild degenerative changes of the glenohumeral 
joints with degenerative changes of the greater humeral 
tuberosity.  

Based on this evidence, the Board, in its May 6th, 2003 
decision, denied service connection for an orthopedic 
disability of multiple joints to include the right shoulder, 
right knee, back, and neck.  Specifically, the Board 
acknowledged that the claims folder contained a private 
medical opinion associating the veteran's multiple joint 
problems with his service.  The Board noted, however, that 
the pertinent contemporaneous medical records reflecting the 
presence of a multiple joint disability (including, for 
example, diffuse arthritis) did not include evidence of an 
association between the particular condition and the 
veteran's active military duty.  In fact, the Board pointed 
out that the service, and early post-service, medical reports 
were absent for multiple joint pathology.  Consequently, the 
Board concluded that these contemporaneous medical reports 
were more probative than the private medical conclusion (of a 
relationship between the veteran's joint disease and his 
service) which did not appear to have been based upon a 
review of his relevant service, and post-service medical 
records.  The Board determined that the evidence of record 
did not warrant a finding that the veteran had a multiple 
joint disability which was incurred in, or aggravated by, his 
active military duty.  

In November 2003, the veteran filed a motion in which he 
asked that the Board's May 6, 2003, decision, which denied 
service connection for an orthopedic disability of multiple 
joints to include the right shoulder, right knee, back, and 
neck, be revised or reversed on ground of CUE.  See, 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2003).  In 
this motion, the veteran reiterated his belief that service 
connection for an orthopedic disability of multiple joints, 
to include his right shoulder, right knee, back, and neck was 
warranted.  The veteran cited post-service treatment for bone 
disease of these joints as well as in-service treatment for 
his back and right knee.  

Analysis

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2003).  It is the kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  See also, Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 1400(a), 20.1401(b) 
(2003).  In order to prevail on such a motion, it must be 
established that there was an error in the Board's 
adjudication and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2003).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  
Id.  

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. 
§ 1403(d)(3) (2003).  See also, Baldwin v. West, 13 Vet. 
App. 1, 5 (1999) and Damrel v. Brown, 6 Vet. App. 242, 246 
(1994) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
CUE).  Similarly, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  See, 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000) and Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).  

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2003).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See, Disabled American Veterans v. Gober, 234 F.3d 682, 
698-699 (Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 
99-7071, 99-7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. 
Cir. Jan. 2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to 
the extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).  

After a complete and thorough review of the record physically 
before VA on May 6, 2003, the Board concludes that there was 
a tenable basis for that decision.  According to the law and 
regulation existing at the time of the Board's May 2003 
decision, a present disability (resulting from disease or 
injury incurred in or aggravated by service) was required for 
the grant of service connection.  See, 38 U.S.C.A. § 1110.  
In reaching the conclusion that service connection for an 
orthopedic disability of multiple joints to include the right 
shoulder, right knee, back, and neck is not warranted, the 
Board observes that the evidence of record at the time of the 
May 6, 2003 decision was correctly reported and that the 
pertinent statutory and regulatory provisions extant at that 
time were correctly applied.  

The Board acknowledges that, at the time of its May 2003 
decision, a private physician had expressed his opinion in a 
March 2001 record that the veteran's joint problems involving 
his shoulders, knees, neck, and back are "service related 
since there was a prior history of such problems while he was 
in the service and they only deteriorated over time as it is 
expected."  Significantly, however, the service, and early 
post-service, medical reports were absent for multiple joint 
pathology.  Furthermore, the pertinent post-service medical 
records pertinent reflecting the veteran's treatment for a 
multiple joint disability (including, for example, diffuse 
arthritis) did not include evidence of an association between 
the particular condition and the veteran's active military 
duty.  Additionally, although private medical records dated 
in December 1972 reflected the veteran's inpatient treatment 
for cervical muscular sprain, spasm of the right rhomboid, 
and generalized musculoskeletal pain prior to his entry into 
active military duty, the evidence available to the Board at 
the time of its May 2003 decision did not include competent 
evidence that any pre-existing multiple joint disability 
worsened beyond its normal progression during his active 
service.  

Consequently, the Board finds that the May 6, 2003 denial of 
service connection for an orthopedic disability of multiple 
joints to include the right shoulder, right knee, back, and 
neck did not contain an error of fact or law that, when 
called to the attention of the later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error.  
Thus, the Board concludes that the May 6, 2003 denial of 
service connection for an orthopedic disability of multiple 
joints to include the right shoulder, right knee, back, and 
neck was not clearly and unmistakably erroneous.  

Moreover, the Board acknowledges the statements made by the 
veteran in his motion for entitlement to a finding of clear 
and unmistakable error in the May 2003 decision.  
Specifically, the veteran reiterated his belief that service 
connection for an orthopedic disability of multiple joints, 
to include his right shoulder, right knee, back, and neck was 
warranted.  He cited post-service treatment that he had 
purportedly received for bone disease of these joints as well 
as in-service treatment that he had purportedly been given 
for his back and right knee.  

Significantly, however, the veteran's contentions are simply 
an expression of his disagreement with the outcome of the 
Board's May 2003 decision.  Importantly, a disagreement with 
how the Board weighed or evaluated the facts in a particular 
case is not CUE.  38 C.F.R. § 1403(d)(3) (2003).  See also, 
Baldwin v. West, 13 Vet. App. 1, 5 (1999) and Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994) (in which the Court 
held that allegations that previous adjudications had 
improperly weighed and evaluated the evidence could never 
rise to the stringent definition of CUE).

In sum, there is no indication that the correct facts, as 
they were known at the time of the May 6, 2003 decision, were 
not before the Board or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  See also, Russell v. Principi, 3 Vet. 
App. 310 (1992).  As such, the Board's May 6, 2003 decision 
was not clearly and unmistakably erroneous in denying service 
connection for an orthopedic disability of multiple joints to 
include the right shoulder, right knee, back, and neck.  

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In particular, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)).  See also, Holliday v. Principi, 14 Vet. App. 280 
(2001).

In deciding the veteran's CUE motion, the Board has 
considered the applicability of the VCAA.  Importantly, 
however, the Court has held that the VCAA is not applicable 
to motions for revision of a Board decision on the grounds of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


ORDER

The motion to revise or to reverse a May 6, 2003 Board 
decision, which denied service connection for an orthopedic 
disability of multiple joints to include the right shoulder, 
right knee, back, and neck, on the grounds of CUE is denied.  

                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



